DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of specie 1, fig. 1-3 and 9-11 in the reply filed on 3/2/22 is acknowledged.
Claims 2 and 6-7 have been amended and now read on the elected specie and will be examined for patentability.

Claim Objections
Claims 1 and 2 is objected to because of the following informalities:
Claim 1, line 18 has a typo and should read, “…surrounding the flow opening of the cover, the material of the cover…”
Claim 2, has a typo and should read, “…the first end disk includes a centering element…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the centering element" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 6 is assumed to depend from claim 2.
Claim 7 recites the limitation "the annular centering element".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the centering element”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krull US 2014/0190880.

Claim 1, Krull teaches a filter system comprising: an exchangeable filter device comprising: a filter housing (102) that is pot shaped, a cover (116) arranged on and closing over an open end of the filter housing, a hollow cylindrical filter element (108) arranged in an interior of the filter housing, the filter element including: a filter medium, end disks (106, 118) arranged on opposing axial ends of the filter medium, wherein a first end disk (118) has a flow opening (194) extending through the first end disk into an interior of the filter element, wherein the cover has a flow opening (192) aligned axially with the flow opening of the first end disk, the cover is formed in one piece of a material which extends radially inwardly from the open end of the filter housing, continuing radially inwardly towards the flow opening of the first end disk where the material of the cover is formed to bend axially outwardly to from an annular cylindrical projection (178) surrounding the flow opening of the cover, the material of the cover is bend radially inwardly at an axial outer end of the annular cylindrical projection form a radially inward projecting flange (176), projecting radially inwardly beyond a radially inner side of the annular cylindrical projection into the cover flow opening, a dual channel connector receiver comprising: the annular cylindrical projection formed by the cover, a first annular seal element (170) arranged on the radially inner side of the annular cylindrical projection of the cover, a second annular sealing element (198) arranged on the first end disk, and circumferentially surrounding the flow opening of the first end disk, a dual channel pipe member (171) configured to engage into the dual connector receiver, the dual channel pipe member including: a tubular discharge connector formed as a tubular discharge pipe enclosing a discharge channel of the dual channel pipe member, a tubular supply connector  formed as an annular tubular member circumferentially surrounding the tubular discharge pipe and arranged concentrically to the tubular discharge pipe, the tubular supply connector formed in one piece with the tubular discharge connector, an annular gap between the tubular discharge pipe and the tubular supply connector forming an annular supply channel of the dual channel pipe member, wherein the tubular supply connector seals to the annular cylindrical projection of the cover by the first annular seal element, wherein the tubular discharge connector and the tubular supply connector are arranged coaxially to one another and configured to insert into the dual channel connector, the tubular discharge connector is received through the flow opening of the first end disk and sealed to the first end disk by the second annular sealing element (fig. 1-7).
Claims 2, 6-7, 9, Krull further teaches the first end disk includes a centering element (174) projecting axially outwardly from the first end disk and surrounding the flow opening of the first end disk (fig. 1-7); the centering element of the first end disk projects into the interior of the annular cylindrical projection of the cover, an axially outer end of the centering element spaced axially away from the radially inward projecting flange, the spacing forming an annular sealing pocket arranged between the radially inwardly projecting flange and the centering element (fig. 1-7); the annular sealing element is held in the annular sealing pocket by contacting against the radially inward projecting flange and the axially outer end of the centering element (fig. 1-7); the first and second annular sealing elements are arranged axially offset to one another and axially spaced away from one another (fig. 1-7); 
Claim 10 only recites an intended use of the flow opening in the first end disk but does not provide any further structural limitations. The flow opening of Krull is capable of forming a filtered side connector.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krull US 2014/0190880 in view of Wheatley US 4,512,884.

Krull teaches the system of claim 1 but does not teach the dual channel pipe member further comprising a non-return valve or a pressure control valve.
Wheatley teaches a pipe connecting piece (16) comprising a common housing having a supply channel (14) and a discharge channel (12) with non-return valves (21, 22) integrated into the pipe connecting piece (fig. 1). Providing non-return valves within a pipe connecting piece is a well-known technique as demonstrated by Wheatley and it would have been obvious to one of ordinary skill in the art to use the non-return valves of Wheatley to ensure no air flows into the system and so that fluid does not leak from the system (col. 3, lines 2-7).

Claim(s) 5, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krull US 2014/0190880 in view of Groezinger et al. US 4,719,012.

Krull teaches the system of claim 1 but does not teach a radially outward extending collar arrange don the radially inward projecting flange.
Groezinger teaches a filter system comprising: an exchangeable filter device comprising a pot shaped housing (24), a cover (23) arranged on an closing over an open end of the filter housing, a hollow cylindrical filter element (12) arranged in an interior of the filter housing, the cover has a flow opening, and extends inwardly from the open end of the filter housing and forms an annular cylindrical projection (32) that includes a radially inward projecting flange (above 41) at an axial outer end of the annular cylindrical projection, and a radially outward extending collar (28) arranged on the radially inward projecting flange at the axially outer end of the annular projection of the cover, the radially outward extending collar projecting radially outwardly away from the axially outer end of the annular projection of the cover, the radially outward extending collar forms an axial stop engaging a dual channel pipe member onto the dual channel connector receiver of the cover, and a tubular supply connector has a connecting segment (53) forming an annular wall surrounding an outer wall of the tubular supply connector, the connecting segment having a positive fit pocket (in which 46 fits) which receives and engages a latch (46) of the dual channel connector receiver (fig. 1-4). Providing a disposable or throwaway filter which is releasably attached to a base is a common filter system in the art and providing the cover to be non-detachable from the housing as well as providing the connection between the filter canister and the filter base at the annular cylindrical projection are all known techniques in the art as demonstrated by Groezinger. The recited connection structures connecting the filter element to the filter base are functional equivalent connection structures to those of Krull and are additionally known in the art as demonstrated by Groezinger. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778